               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHIMN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                             Crim. Action No.: 1:19cr31-2
                                         (Judge Kleeh)

JEREL SEAHORN,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 116],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On August 23, 2019, the Defendant, Jerel Seahorn (“Seahorn”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count Four of

the Indictment.      Seahorn stated that   he understood that the

magistrate judge is not a United States District Judge, and Seahorn

consented to pleading before the magistrate judge.      This Court

referred Defendant’s plea of guilty to the magistrate judge for

the purpose of administering the allocution, pursuant to Federal

Rule of Criminal Procedure 11, making a finding as to whether the

plea was knowingly and voluntarily entered, and recommending to

this Court whether the plea should be accepted.

     Based upon Seahorn’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that
USA v. SEAHORN                                                       1:19cr31-2
       ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 116],
         ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

Defendant Seahorn was competent to enter a plea, that the plea was

freely and voluntarily given, that he was aware of the nature of

the charges against him and the consequences of him plea, and that

a factual basis existed for the tendered plea.                The magistrate

judge issued a Report and Recommendation Concerning Plea of Guilty

in Felony Case (“R&R”) [Dkt. No. 116] finding a factual basis for

the   plea,   and    recommending   that   this   Court    accept    Defendant

Seahorn’s plea of guilty to Count Four of the Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.           He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.            Neither the Defendant

nor the Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R,

provisionally       ACCEPTS   Defendant    Seahorn’s      guilty    plea,   and

ADJUDGES him GUILTY of the crime charged in Count Four of the

Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until



                                      2
USA v. SEAHORN                                             1:19cr31-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 116],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.   The Probation Officer shall undertake a presentence

investigation of Seahorn, and prepare a presentence investigation

report for the Court;

     2.   The Government and Defendant Seahorn shall each provide

their narrative descriptions of the offense to the Probation

Officer by September 19, 2019;

     3.   The presentence investigation report shall be disclosed

to Defendant Seahorn, counsel for Defendant, and the Government on

or before November 18, 2019; however, the Probation Officer shall

not disclose any sentencing recommendations made pursuant to Fed.

R. Crim. P. 32(e)(3);

     4.   Counsel may file written objections to the presentence

investigation report on or before December 2, 2019;

     5.   The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

December 9, 2019; and



                                  3
USA v. SEAHORN                                                   1:19cr31-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 116],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.    Counsel may file any written sentencing memorandum or

statements   and   motions      for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

December 16, 2019.

     The   magistrate   judge    remanded     Defendant    Seahorn   to   the

custody of the United States Marshal Service.

     The Court will conduct the Sentencing Hearing for Defendant

on Friday, January 6, 2020, at 12:00 P.M., at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: September 9, 2019


                                      /s/ Thomas S. Kleeh
                                      THOMAS S. KLEEH
                                      UNITED STATES DISTRICT JUDGE




                                        4
